UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ANTHONY KAMINSKY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00162-CCE-1)


Submitted:   August 30, 2012             Decided:   September 13, 2012


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Robert A. J. Lang, Assistant United States Attorney, Sarah
Boshears, Third Year Law Student, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A    jury      convicted             Richard            Anthony       Kaminsky         of     two

counts of making a false statement on a firearms transaction

record, in violation of 18 U.S.C. § 922(a)(6) (2006) (Counts One

and   Two),       and   one        count       of       possession         of       a    firearm          by    a

prohibited person, 18 U.S.C. § 922(g)(4) (2006) (Count Three).

The district court sentenced Kaminsky to twenty-eight months’

imprisonment, and he appeals.                       Finding no error, we affirm.

              Kaminsky alleges that the district court’s admission

of certain evidence relating to his mental health, finances, and

prior    litigation          violated          Federal           Rules     of       Evidence        403    and

404(b).      We    review         the    admission               of     evidence         for       abuse       of

discretion.        United States v. Forrest, 429 F.3d 73, 79 (4th Cir.

2005).

              Under Federal Rule of Evidence 404(b), “[e]vidence of

a   crime,    wrong,         or    other       act          is    not    admissible           to    prove       a

person’s     character            in    order       to       show”      that    his      actions          on    a

particular occasion conformed to that character.                                         Fed. R. Evid.

404(b)(1).           Such         evidence         “may          be     admissible        for       another

purpose,      such      as    proving          .    .        .    intent,       .    .    .    knowledge,

identity,     absence         of       mistake,             or    lack    of    accident.”                 Rule

404(b)(2).         Further,            “[t]o       be       admissible         under      Rule       404(b),

evidence must be (1) relevant to an issue other than character;

(2) necessary; and (3) reliable.”                                United States v. Siegel, 536

                                                        2
F.3d 306,        317    (4th    Cir.    2008)          (internal       quotation   marks

omitted).      “Rule 404(b) is . . . an inclusive rule, admitting

all evidence of other crimes or acts except that which tends to

prove only criminal disposition.”                    United States v. Young, 248
F.3d 260,    271-72      (4th    Cir.    2001)         (internal       quotation   marks

omitted).

              Evidence sought to be admitted under Rule 404(b) must

also satisfy Federal Rule of Evidence 403,                         Siegel, 536 F.3d at

319, so that its probative value is not substantially outweighed

by its prejudicial value.            United States v. Queen, 132 F.3d 991,

995 (4th Cir. 1997).             Under Rule 403, “damage to a defendant’s

case is not a basis for excluding probative evidence” because

“[e]vidence        that     is    highly       probative          invariably    will     be

prejudicial to the defense.”                   United States v. Grimmond, 137
F.3d 823, 833 (4th Cir. 1998).                     Rule 403 requires exclusion of

evidence only where the trial judge perceives “a genuine risk

that the emotions of the jury will be excited to irrational

behavior”      disproportionate           to       the    value     of    the   proffered

evidence.      United States v. Mohr, 318 F.3d 613, 618 (4th Cir.

2003) (internal quotation marks omitted).

              We    have   reviewed      the       record    and     conclude   that   the

district court did not abuse its discretion in admitting the

challenged     evidence      pursuant      to      Rules    403    and    404(b).      This

evidence was relevant and reliable, and bore little or no risk

                                               3
of exciting the jury to irrational behavior.                               Therefore, this

claim fails.

                Kaminsky      next    challenges          the    sufficiency            of     the

evidence supporting his convictions on Counts One and Two.                                      We

review     a    challenge      to    the    sufficiency         of    evidence     de        novo.

United States v. Roe, 606 F.3d 180, 186 (4th Cir. 2010).                                 We are

obliged        to   sustain    a     guilty    verdict       that         is   supported        by

substantial evidence, viewing the evidence in the light most

favorable to the Government.                United States v. Osborne, 514 F.3d
377, 385 (4th Cir. 2008).                 Substantial evidence is such evidence

that   a       reasonable     fact-finder         could    accept         as   adequate         to

support a finding of guilt beyond a reasonable doubt.                                    United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

                A defendant bringing a sufficiency challenge bears a

“heavy burden.”          United States v. Young, 609 F.3d 348, 355 (4th

Cir. 2010).           In evaluating evidentiary sufficiency, we do not

review     the      credibility      of    witnesses,      and       we   assume   the        jury

resolved all contradictions in the testimony in the Government’s

favor.         United States v. Foster, 507 F.3d 233, 245 (4th Cir.

2007).     Section 922(g) prohibits one who “has been committed to

a   mental      institution”        from    possessing      a    firearm.          18    U.S.C.

§ 922(g)(4).          We have reviewed the record and conclude that the

evidence was sufficient to support each element of Kaminsky’s

convictions.

                                              4
            Finally,      Kaminsky   asserts   that     his    conviction       for

violating § 922(g)(4) exceeded Congress’s authority under the

Commerce Clause because the firearms at issue in his case lacked

a sufficient nexus with interstate commerce.                Although Kaminsky

concedes    that   this   argument   is    foreclosed    by    our    holding    in

United States v. Gallimore, 247 F.3d 134 (4th Cir. 2001), he

questions Gallimore’s validity in light of the United States

Supreme Court’s holdings in United States v. Morrison, 529 U.S.
598 (2000), Jones v. United States, 529 U.S. 848 (2000), and

United State v. Lopez, 514 U.S. 549 (1995).

            We decided Gallimore in the wake of Jones, Lopez, and

Morrison.       Moreover, one panel of this court may not overrule

the precedent set by a prior panel.             United States v. Rivers,

595 F.3d 558, 564 n.3 (4th Cir. 2010).               Thus, this claim lacks

merit.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument    because    the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument will not aid the decisional process.

                                                                        AFFIRMED




                                       5